The opinion of the court was delivered by
Valentine, J.:
Without giving any detailed statement of the facts of this case we shall proceed at once to decide the-questions of law involved therein. And first: A member of a partnership who personally, or by a clerk, and with or-without authority from the firm, signs the firm name to a promissory note as surety thereon is individually responsible - upon the note in the same manner and to the same-extent as* if he had signed his own individual name thereto. Second Where the holder of a promissory note signed with the firm-names of two different partnership firms, sues several individuals as members of said firms, and where it appears upon-the trial that one of the individuals sued is not liable because-he is not a member of either firm, and where it also appears-that another of said individuals is not liable because the person who signed the firm-name of one of the firms had no authority to so sign the same,, nor any authority to bind this individual,», *60the plaintiff may dismiss his action against those two defendants who are not liable .and take judgment against those who are shown to be liable. Gen. Stat., page 183, ch. 21, §4; civil code, p. 637, § 39; pp. 704, 705, §§ 396, 397; and p. 655, § 139.
We do not think that there arc any other questions sufficiently presented by the record to require our consideration. The counsel for plaintiff in error claims that the court below erred in allowing the plaintiffs below to dismiss their cause of action as against the defendants E. L. Hawk and A. F. Royer without prescribing any terms of such dismissal. That was a question principally if not entirely between the plaintiffs beloAV and Hawk and Royer, and not between the plaintiffs beloAV and plaintiffs in error, Silvers and Shryock, Avho were defendants beloAV. The only terms that would have been proper, so far as the record shoAvs, were that the plaintiffs beloAV should pay all costs made by themselves in prosecuting their action against Hawk and Royer, and all costs made by Hawk and Royer in defending the action, and none of these costs should haAe been taxed against plaintiffs in error. Silvers and Shryock are liable (Avithout any judgment being rendered therefor,) for all costs made by themselves; and the judgment should have been rendered against them and in favor of the plaintiffs beloAV for all costs made by the plaintiffs below in prosecuting their action against Silvers and Shryock. Such seems to be the judgment. No improper costs seem to have been taxed against Silvers and Shryock, and hence no error in this respect is apparent. The judgment of the court below is affirmed.
All the Justices concurring.